Per Curiam.
— The Clerk’s Office has received a handwritten petition from one Donald Richard Sanders, who, at the present time, is incarcerated in the United States Penitentiary at Leavenworth, Kansas.
Petitioner states that he is to be released from such Penitentiary on September 18, 1964. He further states that a warrant for parole violation has been filed against him by the Indiana Department of Correction and is being held by the Leavenworth County, Kansas, Sheriff’s Department for service upon him at the time of his release.
This parole violation is alleged to arise from a conviction in the Hendricks Circuit Court of Indiana. It is petitioner’s claim that this warrant should not be served upon him on the ground that the sentence imposed upon him by the Hendricks Circuit Court has been served simultaneously with other sentences. He asks this court to issue an order to the Indiana Department of Correction and the Indiana State Parole Board to correct their records to show that he completed the sentence for which the warrant has been issued on November 16,1961, and that the Department of Correction and the Parole Board be ordered to cease and desist any further efforts to detain, confine or harass the petitioner.
The petition presents no matter to this court which can be determined herein. This is not an appeal from a judgment of criminal conviction, nor is it an original action for mandate or prohibition, and it does not fall within any of the other statutory grounds which give *551this court authority to make a final determination. Burns’ Ind. Stat., §4-214, 1946 Replacement (Supp.). Consequently, the Supreme Court has no appellate or original jurisdiction in this matter.
Furthermore, there are no proceedings relating to the matters alleged in the petition pending in any court at this time. The petitioner is only speculating and anticipating possible future action which may or may not take place. Petitioner is not without proper remedy in the event that he is wrongfully and unlawfully placed in custody of the State of Indiana after completing his sentence at the Leavenworth Penitentiary
The Clerk is ordered to strike this petition from the records of her office.
Note. — Reported in 201 N. E. 2d 45.